Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 16-24, 26, 28-31 are allowed.

The following is an examiner's statement of reasons for allowance:
With regards to claim 23, none of the prior art teaches or suggests, alone or in combination, “a diffractive optical element comprising a first carrier, a second carrier, and at least one conversion material arranged as a conversion layer within the diffractive optical element; a light source configured to emit primary radiation; first microstructures arranged with the diffractive optical element on a side of the conversion layer facing away from the light source, wherein the first microstructures are arranged on the first carrier; and second microstructures arranged within the diffractive optical element on a side of the conversion layer facing the light source, wherein the second microstructures are arranged on the second carrier,” in the combination required by the claim.
Claims 17-24, 28 and 29 are allowed by virtue of their dependency on the independent claim 16

With regards to claim 30, none of the prior art teaches or suggests, alone or in combination, “wherein the first microstructures are arranged within the diffractive optical element on a side of the conversion layer facing away from the light source,
wherein the second microstructures are arranged within the diffractive optical element
on a side of the conversion layer facing the light source, and ...applying or producing the first microstructures at least on a first carrier; applying or producing the second microstructures at least on a second carrier:” in the combination required by the claim.


With regards to claim 31, none of the prior art teaches or suggests, alone or in combination, “wherein the first microstructures comprise recesses filled with a second conversion material, wherein the second conversion material is different from the first conversion material, wherein the first conversion material is encapsulated in the diffractive optical element” in the combination required by the claim.
Claim 26 is allowed by virtue of its dependency on the independent claim 31.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891